r   -j   '"••»       '»-             "•KT-        —




                                                            Q-Hrdow-ae
                                   / £f 14-fcl

                               X

                           if6^o/\5t- ~f~& fAts Sub%~)6s/0H Irift/ ^T fce^eit/efl -po/
                           0*^1 JHW** M5 0 &L J/l-fof^tJ +A++X foot- t)€€*
                           >wov>lJL -to (Lof-F'tldl Trusty C/t*~0,

                                                                      •'h*»-k   ')
                              REC'D IN COURT OF APPEALS
                               12th Court of Appeals District
                                                                    ls£c Dh^.




                 V